               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN R. BLYSTONE, et al.                                  CIVIL ACTION
              Plaintiffs
                                                          NO. 18-1165
              v.

OWENS ILLINOIS, INC., et al.
              Defendants

                                         ORDER

       AND NOW, this 22 nd day of January 2020, upon consideration of the motion for

summary judgment filed by Defendant DAP, Inc. ("Defendant"), [ECF 81], Plaintiffs' opposition

thereto, [ECF 88], and Defendant's reply, [ECF 92], it is hereby ORDERED that, for the reasons

set forth in the accompanying Memorandum Opinion, Defendant's motion is GRANTED, and

JUDGMENT is entered in favor of Defendant and against Plaintiffs.



                                           BY THE COURT:


                                           Isl Nitza I. Ouinones Aleiandro
                                           NITZA I. QUINONES ALEJANDRO
                                           Judge, United States District Court
